
	
		I
		112th CONGRESS
		1st Session
		H. R. 1945
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2011
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of the Navy to name the next
		  available Naval vessel after United States Marine Corps Sergeant Rafael
		  Peralta.
	
	
		1.Naming of Naval vessel after
			 United States Marine Corps Sergeant Rafael PeraltaThe
			 Secretary of the Navy shall name the next available Naval vessel after United
			 States Marine Corps Sergeant Rafael Peralta.
		
